DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7 are pending.

Response to Arguments
Applicant's arguments, see Remarks - Applicant Arguments/Remarks Made in an Amendment, filed 05/04/2022, with respect to Claims 1 and 5, the arguments have been fully considered and are persuasive.  The Non-Final Rejection Report (dated 03/18/2022) of claims 1-5 has been withdrawn.

Response to Amendment
The amendments to the claims, filed on May 05, 2022 have been entered. Claims 1-7 are pending. With regard to claim 4, the objections have been withdrawn. 

Allowable Subject Matter
Claims 1-7 are allowed. Independent claims 1 and 5 contain allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a connector, comprising: a housing including a board accommodating chamber; a circuit board accommodated in the board accommodating chamber; a pair of terminal holders formed in the housing to be integrated with the board accommodating chamber; and terminal fittings detachable from the terminal holders and directly connected to the circuit board while being held in the terminal holders, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 5, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a board structure, comprising: a housing including a board accommodating chamber; a circuit board accommodated in the board accommodating chamber; a pair of terminal holders formed in the housing to be integrated with the board accommodating chamber and capable of holding terminal fittings; and a board insertion opening in a form of a slit opened in an outer surface of the board accommodating chamber and elongated in a longitudinal direction of the housing, the circuit board being insertable into the board insertion opening, as recited in claim 5, in conjunction with ALL the remaining limitations of the base claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831